The election of His Excellency Mr. Humayun Rasheed Choudhury to the presidency of the General Assembly at its forty-first session is a tribute to his outstanding dualities as a diplomat and to his country, Bangladesh. It also gives me the opportunity to convey to the President the warmest congratulations of my delegation and to recall that, like Burkina Faso, Bangladesh belongs to the Movement of Non-Aligned Countries, whose members aspire to the establishment of a better world and of a future of international peace and security. We assure Mr. Choudhury of our readiness to assist him in his difficult task.
I wish to reiterate our deep appreciation to the previous President of the General Assembly, Ambassador Jaime de Pinies, for his excellent work. His rich experience and profound knowledge of the United Nations were of greeit profit to us during the fortieth session.
To the Secretary-General, His Excellency Mr. Javier Perez de Cuellar, we convey our heartfelt appreciation for his tireless dedication to the cause of the United Nations and to the promotion of the Organization, and for his genuine determination to make the united Nations a true instrument for peace and understanding among States, in the face of obstacles of which we all know.
A few months ago. Heads of State or Government of the Organization of African Unity met at Addis Ababa. More recently, in September last, the eighth summit of non-aligned countries was held at Harare. Now the world community is in New York for the forty-first session of the General Assembly. These gatherings of outstanding personalities seek but a single goal: to make a diagnosis of the ills of humanity and to find the remedies for them.
The traditional convening of the General Assembly bears e special and irreplaceable mark: it enables all the nations of the world, large and small alike, to inform the other members of an international community that we all wish to show greater solidarity of their disappointments and their hopes.
We therefore hail the role played by the United Nations throughout its 40 years of existence, a role that has promoted the independence of colonial countries and peoples. During those 40 years it has tried to the best of its ability to be a catalyst of the legitimate aspirations of newly independent States which demanded not only full participation in the solution of world problems but also their fair share of the wealth of the planet.
Just as yesterday the Declaration on the Granting of Independence to Colonial Countries and Peoples responded to a historical necessity, the struggle for a new world order based on solidarity among men, justice and equity is required today.
The new international economic order we have long called for responds to that expectation. We no longer want an order that establishes a dangerous dichotomy in the world, a face-off between East and West and flagrant inequality between North and South. We no longer want an order that oppresses peoples and supports racism and apartheid. We no longer want an order whose rules, laid down without our consent, lead to the enrichment of some at the cost of the impoverishment of others. We no longer want an order in which laws are applied selectively, according to who is weak and who is strong. We no longer want an order based on a balance of terror an <3 on the arms race, in which we watch, helpless and terrified, as preparations are made for the destruction of the world. Finally, we no longer want an order whose very essence is found in permanent or is is in the economic and political spheres, an order built on insecurity and instability, an order that gives rise to unspeakable human suffering.
Hence in all international bodies, we have done our best to bring about a new world system which could make a real contribution to solving mankind's problems.
Now, more and mere these actions tend to be seen as childish efforts to realize exotic ideals. The United Nations and its different agencies are subjected to underhand attacks for having dared to lend an attentive ear to our legitimate claims. More and more, there are blatant attempts at weakening and restricting the role of the United Nations system, thus threatening to undermine the principles of sovereign equality and of democratic procedures on which it rests.
He were aware that within this institution an underground battle was going on between the old and the new order. But we also held the belief - perhaps illusory -that the basic notions of equality of States, of the right of self-determination, of peaceful settlement of disputes and of non-intervention in the internal affairs of- other States had been understood and accepted by all.
Today, there is much talk about the crisis of the United Nations, and of the lack of confidence it causes among States and peoples. But surely this loss of confidence is the joint result of the disappointed hopes of those who have overestimated the real capacities of the United Nations, and the failed attempts of those who wanted to continue to bend the United Nations to their wishes. It may be an Utopian illusion to want to accelerate the march of history, but it is suicidal to try to reverse it.
A real danger is threatening the United Nations today. The financial crisis it is going through is due to its failure to avoid the childhood ailment of all government administrations: over-expansion. We recognize that through the years the United Nations has become an enormous machine for swallowing up resources which have gone mainly to pay for an administration whose efficiency has often been questioned. No one could seriously oppose reforms to improve the productivity of this Organization, to increase its effectiveness and to streamline its structures
to make them more efficient. But in no case could Burkina Faso be a party to any action directed not to those aims but to depriving the Organization of its content and substance by diverting it from its basic purposes.
The United Nations is not only affected by a financial crisis, it has above all men hit hard by the crisis in international relations. Today, more than at any other time in this century, even more than the 1920s and the 1930s, which were supposed to have been the period of collective security, the law of the jungle reigns and every day is extending its sway. The Charter is being regarded as no more than a piece of paper which can be thoughtlessly torn up without any regard for the incalculable and unbearable consequences. In this game of wholesale slaughter where brinkmanship has become the norm, we should cast a critical glance an the road we have taken, and where we have gone wrong in reaching this impasse where we are hemmed in by social and economic injustice, terrorism, and the individualism run wild of States and communities. Now that we are experiencing the effects of this phenomenon, perhaps we should scrutinize some of the least acknowledged of its causes. Let us first find what responsibility lies with us, who have been christened the third world, just as the Abbot Sieyes two centuries a ascribed the Third Estate as those who had been left behind. A hope was born in the 1960s of seeing a majority of States dissociate themselves from the East-West confrontation and deal with problems in a way that would enable the interests of the international community and of mankind to be defended, preserved and promoted. But that hope has been enmired in the quicksands of the proclaimed solidarities and feverish activities which we have constantly engaged in or promoted in the name of a non-alignment which was firm in its words, but uncertain in its actions. Next we should consider the responsibility of those others who have induced us, sore or less systematically, either through temptation or through pressure to betray ourselves and tie our own hands, in order to serve their own egotistical interests. It is the combination of all of these ills that the United Nations suffers from today.
None the less, we still need the United Nations because at the end of this year of 1986 the world is no better than in 1985, in spite of the professions of faith which have adorned this International Year of Peace. More than ever, wars, regional tensions, misunderstandings of all kinds create uncontrollable situations throughout the world. More and more use is made of force or the threat of force, of aggression, occupation, political and economic pressure and interference in the internal affairs of other States. Not a day goes by but somewhere an important principle of the United Nations Charteris violated. This is why disillusionment is setting in. Crisis situations which have taken up much of our agenda for several years are before us once again today. In southern Africa, the hateful system of apartheid, now in its death throes, continues to bully, exploit and murder the people of South Africa, to occupy Namibia illegally and to carry out acts of subversion- aggression and destabilization against the independent sovereign countries of the region. For almost three years now, this system, now under external pressure, has been disintegrating. The moment has come for the international community to take the road indicated by the march of history and impose apprehensive and mandatory economic sanctions in order to bring to repentance a regime blinded by its own fantasies and incapable of hearing the cry of anger of its own people.
The adoption of such sanctions will serve as a catalyst to bring about the triumph of the just struggle of the peoples of southern Africa and must help to eliminate apartheid and establish a multiracial democratic society in that region. Burkina Faso will continue to give the liberation movements of southern Africa and the front-line countries, the victims of South African aggression, all support it can.
Burkina Faso's position on the question of Western Sahara is well known. Just solutions have teen worked out by the Reads of State and of Government of the Organization of African Unity and have been endorsed by the United Nations. It is important that these decisions be applied as quickly as possible, within the framework of a coHsprehensive settlement of the question. Hence, we welcome the efforts of the United Nations Secretary-General to encourage the discussions among the parties concerned.
In the Middle East, and especially in the occupied Arab and Palestinian territories, the unspeakable suffering of men, women and children, has created widespread outrage which is sometimes reflected in desperate actions.
Deprived of their rights, humiliated physically, wounded in their dignity, whether as second class citizens in the occupied territories or as exiles driven out of their own land the Palestinians are all victims of a historic injustice, who have been robbed of their homeland.
We reject the notion that the Palestinians should become eternal refugees or foreigners in their own land; as human beings we cannot accept such a moral abdication. Israel, more than any other nation, knows how destructive it is to be without a homeland, and must therefore know that what was right and just for an Israeli yesterday is just and right for a Palestinian today.
The Palestinians, under the far-sighted leadership of the PLO, have a right to a homeland. The Palestinians have a right to our respect and to our support. The Palestinians have a right to self-determination and to a sovereign and independent State in their homeland of Palestine. The conviction they feel, the just cause
which they defend and the representation they have themselves, also give then the right to be allowed equality in any discussion concerning them.
A fratricidal War continues between Iran and Iraq, two distinguished Members of this Organization and of the Movement of Non-Aligned Countries. Once again, we express our first hope that reason, based on an objective analysis of the long-tern interest of the region, will prevail and bring about an equitable solution to this crisis. That necessarily implies negotiation.
For more than 10 years Lebanon has been suffering from instability and war. That country, which formerly was one of the most peaceful oases in the region, is today a land of desolation, where there is no visible hope or consolation for the weeping men, women and children. This tragedy, exacerbated by foreign interference, has lasted far too long. It is time to make it possible for the Lebanese people to regain its coherence and national unity.
Asia, in spite of significant economic progress, is still undergoing upheavals. In that continent, too, voracious appetites have transformed certain regions into places of desolation, murders and massacres.
In Afghanistan, there is some glimmer of hope on the horizon. Discussions have been held on all sides, and we hope that they will succeed in bringing about solutions in keeping with the sole interests of the Afghan people. While, in principle, Burkina Faso is against any interference, whatever its origin, it cannot accept a situation in which the tragedies of others are maintained and used for purposes of geopolitics and confrontation between the super-Powers.
It has been many years since Kampuchea has known peace and internal stability, in that case too, we call for respect for the fundamental principles of the Charter.
The division of the Korean peninsula into two parts is a tragedy. The Korean people have a legitimate will to reunification. That reunification must be achieved by the Koreans themselves, in complete independence, without foreign
interference and by peaceful means. Like the General Assembly, which has spoken out and still speaks out in unison in favor of this reunification, we hope to see Korea take its place very soon in the United Nations.
Moreover, the National Council of the Revolution, the Government and the people of Burkina Faso greatly appreciate the initiative taken by the Government of the Democratic People's Republic of Korea that made it possible to hold, from 6 to 8 September, the successful International Conference for Denuclearization of Peace in the Korean Peninsula.
Almost everywhere in the world, peoples that have become disillusioned because they have waited in vain for just and equitable solutions to their problems are engaging in desperate actions which, because of their absurdity and their negative effects on international opinion, complicate and even delay their victory. To fight for one's rights is one thing; to sacrifice innocent lives is another.
It must, however, be emphasized that while individual terrorism is not acceptable. State terrorism is even less acceptable. The events in the Mediterranean this year as well as the foreign interventions in Central America are serious infractions of the fundamental principles of the United Nations Charter and threaten world stability. International relations at the end of the twentieth century cannot and must not rest on the reason of force instead of the force of reason. Such behavior is a very long step backwards, to a time when international relations were taking their first halting steps.
The arms race is one of the greatest tragedies of this second half of the twentieth century. It not only drains energies and enormous resources that could have been used more fruitfully for the development of our nations, but constitutes today one of the most serious threats to mankind. In the past, security lay in the possession of the most sophisticated weapons? but today the best guarantee of our survival is disarmament, particular nuclear disarmament. To envisage winning a nuclear war today is not only Utopian but irrational, because the classical military theories of "superiority" or "balance" are defunct now that each of the protagonists can destroy the world several times over with the arsenals it already has.
Hence, there is only one way out: disarmament. And disarmament depends essentially on the will of the great Powers. Recently, gestures of good will have been glimpsed - for example, a freeze on nuclear tests and more serious consideration of the problem of disarmament. We can only encourage all the Powers, and particularly the Soviet Union and the United States, to continue on that path. We extend our best wishes to those two super-Powers at their summit meeting on 11 and 12 October. We hope that they will be guided by the interests of mankind.
For a number of years now there has been a deep crisis in the world economy. All the countries of the world are facing economic difficulties. The situation in the developing countries is steadily and alarmingly worsening. Everywhere people are talking only about low growth rates, indebtedness, insolvency, inflation, unemployment or hunger. The problem of external debt is a basic component of the many problems facing all the third-world countries in their daily struggle against underdevelopment.
Indeed, how can countries like ours, with very limited financial resources, overcome famine, drought and illness, set up industrial plants and build roads and, at the same time, transfer resources to the developed countries - that is, borrow in order to repay an external debt and bear the costs of servicing that debt, which continue to increase because of the requirements of the present order? Has not the time come for the international community as a whole to deal seriously with this gangrene? It is Burkina Paso's deep conviction - which it stated during the eighth Summit Conference of the Movement of Non-Aligned Countries in Harare - that the repayment of debt is not a moral choice of so-called respect for a commitment; it is a concrete question and must be solved in a concrete way.
No other continent has been so shaken by these various ills as Africa. The moving spectacle of the disastrous drought and famine that afflicted that part of our planet led to a surge of solidarity on the part of the peoples of the whole world with the effort to save innocent human life. But the problems of the development of sub-Saharan Africa are still not completely understood.
The special session of the General Assembly on the economic situation in Africa, which was held here earlier this year, highlighted all the symptoms of the African illness: the drop in the volume of trade, the deterioration of the terms of trade, the increase in interest rates, the instability in exchange rates, the reduction of agricultural production, the indebtedness, the diminution, in real terms, of development aid, the economic stagnation or even regression in many countries. That is a picture of bitter failure, for which the African continent is not solely responsible. For the fact is that Africa has rarely been the master of its own development: Africa's development has almost always been the brainchild of persons who have had and still have a very doubtful understanding of our profound being. So far, Africa has been content with being a passive consumer of products and ideas coming from outside the continent. Therefore, another strategy is required, which means breaking with the practices of the past.
In this connection, President Thomas Sankara stated the following from this rostrum during the thirty-ninth session of the General Assembly:
"It must be proclaimed that there will be no salvation for our peoples unless we turn our backs completely on all the models that all the charlatans
- of that type have tried to sell us for 20 years. There can be no salvation for us unless we reject those models; there can be no development without that break". (&/39/BV.20, p. 3)
That awareness has, since 4 August 1983, led the people of Burkina Faso to understand that the "salesmen of happiness" were in fact nothing but sad peddlers, going from door to door selling systems that really did not meet our needs and our realities. That is why Africa, that continent of hope, in two decades because the backyard of Western shops and retailed on the sidelines of a world that was being built without it.
To be sure, the Africans have done suck in 25 years - much more than had been done in almost 100 years of colonization. But the question remains of who profited from this development when the fact is that the African populations have become poorer. The battle waged by Burkina Faso since 4 August 1983 has been precisely aimed at eliminating the obstacles and the underlying causes of its underdevelopment. The former Upper Volta, as everyone knows, reflected, in an astonishing way, all Africa's ills, characterized essentially by: chronic malnutrition, infant mortality of more than 180 per thousand, life expectancy of barely 40 years, school attendance of 14 per cent, one doctor for 50,000 people, and a gross domestic product of approximately $100.
The revolution of 4 August 1983 is aimed above all at mobilizing the people, at restoring their confidence so that they can be able better to share their own destiny despite a hostile and difficult natural environment.
The road leading our people to fulfillment of their development objectives is a long one. Day by day, the struggles that we win as well as the defeats that we suffer, provide increasing evidence that victories can be won against hunger, disease, ignorance, servitude and humiliation. For that to happen, the masses must find the necessary confidence to transform their own future around clear and precise goals.
Some of our achievements are worth mentioning as examples which could benefit the international community. In the area of health, the success of the "commando vaccination" program exceeded expectations. With the assistance of the United Nations Children's Fund (UNICEP), we were able to immunize against the most common infant diseases - meningitis, measles and yellow fever - in a matter of 15 days more than 2.5 million children between the ages of 7 and 14, thus providing a favorable background for our expanded vaccination program. The operation called "one village, one primary health care unit", allowed us to provide all our 7,500 villages with a primary health unit and to train approximately 15,000 village health workers.
In matters of education, school attendance increased to 23 per cent, thanks in particular to the efforts of the people, who built new schools in record time. Moreover, within the framework of a literacy campaign, more than 31,000 leaders in 4,500 villages learned to read and write in their national idioms. Almost 50 per cent of those people will be assigned to literacy tasks.
In the field of ecology, the struggle against desertification in my country has reached extraordinary lengths and pervades every aspect of the life of the Burkina people. More than 500,000 trees have been planted and we expect a success rate of at least 60 per cent. Special emphasis has been placed on the construction of dams and reservoirs. Those achievements have raised the volume of reservoir-water from 8.7 million tons in 1983 to 302.4 million tons in 1986, which, together with improved rainy seasons, should allow us to achieve food self-sufficiency in the years to come.
Finally, in the area of housing, in addition to low-cost housing, it has been possible to make available to our people 62,000 plots of land in 1983 up from 60,000 in 1960, the year of our independence.
To consolidate and increase those achievements Burkina Faso has just launched, its first 5-year development plan which should inject into the economy 630 billion CFA francs, or approximately $1.8 billion between now and the end of 1990.
This plan, whose main goal is the restoration of the base of our economy that had become distorted by years of natural disasters and mismanagement, will give rise to sufficiently bold action to give a new dynamic imprint to the rhythm of growth of that economy.
Strengthened by the recommendations* and conclusion? the special session of the United Nations on the critical economic situation in Africa, Burkina Faso intends to succeed, through this plan, in setting up an independent and self-sufficient national economy in which agriculture and livestock, defined as "the driving force of our development", will be the backbone.
The efforts that we have just described are to be placed within the more general framework of the struggle of people for a world of dignity and peace. In this regard, the United Nations still has a role to play because mankind is a whole and all of us will survive or perish together.
In spite of the commotion caused by events in the world, we shall maintain our conviction that the worst does not always happen, and that the masses are the ones who make history.,
The injustices and the evils of the past disappear. What remain are the values and the people who nurture the idea of what is just and beautiful and work to implement it.
The ideals of equality, fraternity and peace reflect the requirements of our spirit. We call them aspirations.
We in Burkina Faso, since the establishment of the National Council of Revolution, have constantly proclaimed and demonstrated this willingness for peace and co-operation with all countries of the world, and especially those in the West African subregion. We are struggling for our development, which is possible only in an environment of peace, and nothing would lead us to threaten that or to jeopardize it because we are neither negative nor suicidal.
I should like to repeat here this willingness, because we believe that it is in keeping with the concept of respect for the principles of the United Nations Charter and for the promotion of friendship and understanding among peoples. Thus, and only thus, shall we build a future of peace and happiness in keeping with the aspirations of our peoples.

